MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité*Travail*Progrès

CABINET CH

DIRECTION GENERALE DE L'ECONOM
FORESTIERE À

SERVICE DE LA GESTION FORPSIÈRE y

CAHIER DE CHARGES PARTICULIER

Relatif à la Convention de Transformation Industrielle, conclue entre le
Gouvernement congolais et la Société de Prestations et d’Import Export, pour
la mise en valeur de l'Unité Forestière d'Exploitation Louadi-Bihoua, située,
dans l'Unité Forestière d'Aménagement Sud 8 ((Sibiti).

Article premier : L'organigramme général de la société, joint en annexe se présente
de la manière suivante :

Une Direction Générale, comprenant :

- un Secrétariat de Direction ;

-__ un service commercial ;

- un service administratif et du personnel ;

- un service comptable ; {
- une Direction Technique ;

La Direction Technique comprend :

- un service forêt

- un service de transformation ;

- un service mécanique et entretien ;
un service d'approvisionnement

Article 2: La Société s'engage à recruter des cadres du corps des agents des eaux
et forêts, suivant le calendrier ci-dessous :

2004 : un poste d'encadrement ;

2005 : un poste d'encadrement.

f

)\
Article 3 : La Société s'engage, à qualification, compétence et expérience égales, à
recruter en priorité les travailleurs et les cadres de nationalité congolaise.

Les cadres expatriés ont pour mission de préparer le personnel congolais à sa
promotion hiérarchique par une formation, à travers l'organisation des stages au
niveau local ou à l'étranger.

A cet effet, la Société doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière, le programme de formation.

Article 4: La Société s'engage à construire, pour ses travailleurs, des bases-vies,
comprenant :

- une infirmerie ;

- un économat ;

- une école ;

- un système d’adduction d'eau potable ;

La Société construira aussi une case de passage équipée et meublée pour les
agents des eaux et forêts, selon un plan à définir avec la Direction Générale de
l'Economie Forestière.  ‘

La base-vie devra être électrifiée et dotée d'une antenne parabolique.

Elle s'engage également à appuyer les populations à développer les activités agro-
pastorales autour de la base-vie.

Article 5 : Le montant des investissements se chiffre à F CFA 3.061.500.000, dont
F CFA 2.741.000.000 d'investissements prévisionnels, définis en fonction des
objectifs à atteindre, aussi bien en matière de production de grumes que de
transformation industrielle de bois, sur une période de 5 ans, et F CFA 320.500.000
d'investissements déjà réalisés. 5

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6 : Le calendrier technique de production et de transformation des grues se
présente comme suit : 4

DESIGNATION ANNEES
2004 2005 2006 2007 2008
Production |
des Volume Füût 3.000 6.000 | 20.000 | 30.000 |. 30.000
grumes

Volume
Commercialisable 1.950 3.900 | 13.000 19.500 19.500

Grumes entrées usine = | -| 11050 16.575] 16.575

w
Article 12 : Les activités agro-pastorales seront entreprises autour de la base-vie
des travailleurs, afin de contrôler les défrichements et d'assurer une utilisation

rationnelle des terres.

Ces activités seront réalisées suivant un plan approuvé par la Direction
Départementale de l'Economie Forestière de la Lékoumou qui veillera au suivi et au
contrôle de sa mise en œuvre.

Article 13 : La société s'engage, conformément aux dispositions de l'article 19 de la
convention, à livrer le matériel et à réaliser les travaux ci-après, au profit des
collectivités et populations locales et de l'Administration Forestière :

A)- Contribution au développement socio-économique de Département de la
Lékoumou

En permanence

fourniture, chaque année, des médicaments à hauteur de F CFA 1 million.
au Centre de Santé Intégré de Kendi;

fourniture, chaque anñée, deux mille (2.000) litres de gasoil au Conseil
Départemental de la Lékoumou ;
A la signature
contribution à la réhabilitation du siège de la Préfecture de la Lékoumou situé au
Mont-Télé, à hauteur de F CFA Deux millions cinq cent mille (F CFA 2.500.000) ;
Année 2004
3° trimestre
-_ contribution deuxième tranche à la réhabilitation du siège de la préfecture de la”
Lékoumou, à hauteur de F CFA Deux millions cinq cent mille (F CFA 2.500.000)
Année 2005
3° trimestre

contribution à la réfection de l'Ecole Primaire de Moukassi dans le District de
Sibiti, à hauteur de F CFA Deux millions (F CFA 2.000.000).

4° trimestre

ES

livraison de cinquante (50) tables bancs à la Préfecture de la Lékoumou.
Année 2006
2° trimestre

livraison de cinquante (50) tables bancs à la Préfecture de la Lékoumou ;

4° trimestre

- livraison de cent (100) tables bancs à la Préfecture de la Lékoumou ;

Année 2007

2° trimestre

-_ livraison de cent (100) tables bancs à la Préfecture de la Lékoumou ;

B)- Contribution à l'équipement de l'Administration Forestière
En permanence

- fourniture chaque année de 2.000 litres de gasoil, aux Directions
Départementales de l'Economie Forestière de la Lékoumou et de la Bouenza, soit
1.000 litres par direction.

Année 2004

4° trimestre

-_ livraison d’une photocopieuse type canon format moyen, à la Direction
Départementale de l'Economie Forestière de la Lékoumou. 5

Année 2005

2°_trimestre

- livraison d'une (01) moto Cross tout terrain type Yamaha YT 115 avec casque de
protection, à la Direction Générale de l'Economie Forestière.

4° trimestre

- livraison d’un ordinateur complet avec imprimante et onduleur à la Direction
Générale de l'Economie Forestière.
Année 2006
1°" trimestre
livraison d'une radiophonie à la Direction Générale de l'Economie Forestière ;
3° trimestre
livraison d'une (01) moto tout terrain type Yamaha YT 115 avec casque de
protection, à la Direction Générale de l'Economie Forestière.
Année 2007
3° trimestre
livraison d’un groupe électrogène de 4,5 KVA à la Direction Générale de

l'Economie Forestière.

Article 14: Les dispositions du présent cahier de charges particulier doivent
obligatoirement être exécutées par la société, conformément à l’article 72 de la
loi n° 16-2000 du 20 novembre 2000, portant code forestier.

Fait à Brazzaville, le 17 Avril 2004

Pour la Société, Pour le Gouvernement,

Le Ministre de l'Economie Forestière
et de l'Environnement,

Annexe | : Calendrier du Programme des investissements

1.- Investissements déjà réalisés

Î DESIGNATION QUANTITE ANNEE VALEUR |
| D'ACQUISITION | CORRESPONDANTE |
| i
| 1 Tracteur Cat: D7 G 1 2002 60.000.000 |
1 Skidder 528 1 2002 40.000.000
1 Chargeur 950 «| 2003 35.000.000
1 niveleuse 120 G 1 2003 30.000.000
| 1 camion grumier 2628 1 1999 30.000.000
| 1 camion grumier 2628 ki 2003 30.000.000 |
1 camion benne 1 1999 15.000.000 |
1 camion citerne 1 2003 1.000.000 |
Scies sthill 05 2002 7.500.000
Bâtiment à usage bureaux 1 2000 40.000.000 |
| Terrain de 15.000 m? 1 2001 32.000.000
| Total 1 320.500.000

2) Investissements projetés (en 1.000 F CFA)

DESIGNATION 2004 2005 2006 2007 2008 Total

a) Exploitation Forestière |
D7G ou équivalent (2) 60.000 - 60.000 - 120.000 |
Débardeur 528/525 (2) 40.000 40.000 ë = = 80.000
Chargeur Cat-966C (2) 30.000 30.000 = = 60.000
Niveleuse 120 G (2) 30.000 30.000 - - - 90.000
Camions.grumiers (4) 60.000 30.000 - 30.000 - | 120.000

| Camion Benne (1) 15.000 15.000 - - 30.000
Cuve de 5 m° 5.000 | 10.000 - - -| 15.000
Groupe électrogène (2) 25.000 25.000 - - - 50.000
Poste à souder 10.000 10.000 = = e 20.000
Véhicule de liaison (2) 30.000 : 30.000 - 60.000

| Camion citerne (1) 30.000 - - - - 30.000 |
| Tronçonneuse (6) 4.000 2.000 = - = 6.000 |
Porte chars/plateaux 30.000 - - 5 30.000 |
Construction base-vie 50.000 | 100.000 50.000 - -| 200.000!
Avec .25.000 25.000 - 25.000 - 75.000
Pièces détachées . 15.000 15.000 | 25.000 55.000 |
Autres équipements
SITotal a 374.000 | 374.000 95.000 | 160.000 | 25.000 | 1.001.000
b) Scierie s

| Scierie principale -| 160.000 20.000 180.000
Atelier d'Affûtage - 30.000 10.000 40.000 |
| Decks, rouleau, transf - 15.000 - 15.000
Chargeur à grumes

| Groupe électrogène - 35.000 5 35.000

Chariot élévateur - 140.000 40.000 180.000
Camion plateau - 45.000 48.000 î 93.000

: Construction hangar - 30.000 15.000 : .45.000 |

| Extraction scieries - 50.000 10.000 F ‘ ‘60.000 |

y - 60.000 60.000 i 120.000 |
Lames & à LS
consommables - |__150.000 5.000 ! 20.000 :
Sltotal b 580.000 | 208.000 788.000
c) Séchoirs | é il

| Cellule de séchage - 235.000 = -[ 235.000
Chaudière à foyer à - 95.000 - = 95.000

| bois - 12.00 - . - 12.000

| Traitement d'eau - 10.000 : — 10.000

: Tuyauteries s 10.000 - - 10.000
Chariot élévateur

| Total c 362.000 362.000

| d) Moulurage & menuiserie |

| Déligneuse à ruban - - 30.000 - 30.000

| Circulaires j

Moulurières à 4 face - - 70.000 70.000 140.000
Ebouteuse - - 20.000 - 20.000
Dégauchisseuse - - 60.000 - 60.000
Equariseuse - - - 50.000 50.000
Raboteuse - - 10.000 - 10.000
Tenonneuse - - 40.000 - 40.000

| Ponceuse - - 30.000 - 30.000

| Perceuse - - 30.000 - 30.000

| Outils & consommables - - 40.000 = 40.000

| S/total d 300.000 | 120.000 420.000 |

|e) Autres équipements h
Système d'inspiration - 50.000 - - - 50.000 |
Air ‘’comprimée ” - 10.000 - - - 10.000
Protection incendie - 5.000 - - - 5.000
Silo à sciure avec -

| soufflage 35.000 - - 35.000
Télécommunication 10.000 - - 10.000
Equipement 10.000 - - 10.000

j informatique 50.000 - - 50.000 |

| Bureau etc... à |

! Forage d'eau °
Sitotal e 70.000 | 100.000 170.000
Total 2 444.000 | 1.027.000 | 965.000 | 280.000 | 25.000 | 2.741.000

| Total Général (1+2)

3.061.500.000

<

| Conducteur chargeur 966

Annexe Il : Détails des emplois

2004

2005

2006

2007

2008

Direction Générale

Directeur Général
Secrétaire
Opérateur radio
Planton

Attachés
Informaticien
Infirmier +
Médecins

Sous total

Direction Administrative et Financièr

Directeur Administratif et Financier
Chef du personnel

Comptable

Caissier

Collaborateurs

Sous total “#

or -5 5 = [0 eos à = Nm ss

Direction Commerciale

Directeur Commercial
Collaborateur

mn

| Sous total

D|—

Direction d'Exploitation

j Directeur d'exploitation
Chef de chantier

ss

Sous total

LS)

Volet forêt

Chef de prospection
Compteur

Abatteur
Aide-abatteur
Tronçonneur

Aide tronçonneur
Conducteur D7

Aide conducteur D7
Conducteur 528

Aide conducteur 528
Conducteur niveleuse
Aide conducteur niveleuse

Aide conducteur chargeur 966
Chauffeur véhicule liaison
Chauffeur camion benne
Aide chauffeur-benne
Chauffeur grumier

Aide chauffeur grumier

= = = = ND = NN NN © =

NO NO == a à

DN!

SE CE

ND =

Chauffeur de camions citerne
Aide Chauffeur camion citerne
Chauffeur porte char

Chef de travaux route
Pointeur-cubeur

marqueur

CE RTE

Sous total

[Volet mécanique

Chef de garage
Chef mécanicien
Aide mécanicien
Electromécanicien
Aide

Manœuvre
Soudeur

Sous total

| oo = Rs

Scierie-Raboterie-Moulurage

Directeur d'usine

Secrétaire

Caissière LE
| gardien

Là ses

Parc à grumes

Chef de parc
Tronçonneur parc
Machiniste
Palenmier

Parc débités

Chef de parc
Pointeur Cubeur
Coliseur
Marqueur

fois = =

Production

Scie de tête

Dédoubleur

Scieur ( scie de reprise)
Déligneur

Ebouteur

Agent de séchage
Dégauchisseur

Raboteur

Scieur (scie de récupération)
Affûtage

| Agent d'entretien

Conducteur chariot élévateur
Chauffeur camion plateau
Conducteur chargeur 960
Aide conducteur chargeur 950

Terronneur

BEA

D ND D

ETES

…

Ponceur - il

Perceur - 1

EÉquarisseur - - ü 1
Agent protection incendie 1 - 2 à
Sous total 5 43 13 1

Total des effectifs 77 58 17 T. 1

Annexe [Il : Organigramme Général de la société de prestations et d’Import Export (SPIEX)

Direction Générale

T

Secrétariat

Direction d'exploitation

Direction Administrative et
Financière

Service Service Servicé Service
exploitation transformation mécanique et Administratif et du
personnel

entretien

Direction Commerciale

Service
informatique

Service
Comptable

Service
approvisionnements

